 



Exhibit 10.3
Preformed Line Products Company
Officers Bonus Plan
Participants shall be employees of the Company who are Officers elected by the
Board of Directors and who hold such office during any portion of the fiscal
year for which payment is made.
At the end of each fiscal year, a bonus percentage will be determined based on
the pretax profits of the Company as defined herein. If such profits are less
than 4% of Average Net Worth, as defined herein, then no bonus payment will be
made. If such profits are more than 4% of Average Net Worth, the bonus
percentage will be determined as follows:

          Pretax Profits as a % of   Bonus at 85% Average Net Worth   Maximum
payout
4.00 — 4.99%
    30 %
5.00 — 5.99%
    35 %
6.00 — 6.99%
    40 %
7.00 — 7.99%
    45 %
8.00 — 8.99%
    50 %
9.00 — 9.99%
    55 %
10.00 — 10.99%
    60 %
11.00 — 11.99%
    65 %
12.00 — 12.99%
    70 %
13.00 — 13.99%
    75 %
14.00 — 14.99%
    80 %
15.00 +
    85 %

The bonus amount for each Participant will be determined by applying the bonus
percentage, as determined above, against the base salary earned by the
individual that year during his/her period of participation in the Plan.
Pretax Profits for the purpose of this Plan shall mean the profits for such year
determined in accordance with generally accepted accounting principles and
practices applied consistently with previous years and before allowance for any
federal and state income tax and before deduction of any amounts payable under
this Plan as bonus or any other amount payable as the result of any payments
under this Plan (including, but not limited to, payments made under the
Profit-Sharing Plan and Trust).
Average Net Worth for the purposes of this Plan shall mean the arithmetical
average of the Net Worth of the Company on the first and last day of the
calendar year, excluding the cumulative foreign currency translation adjustment
component thereof.

 



--------------------------------------------------------------------------------



 



The Officers may estimate net profit for the year for the purpose of paying a
portion of the bonus in December of such year. The balance due and payable,
computed after the books have been closed and financial statements for such year
have been compiled, shall be paid on or before March 15 of the following year.
If any Participant dies during any year for which a Bonus is paid, the Bonus
which would have been due such Participant shall be paid to the spouse, or if
the spouse should predecease him/her, to the living children equally, share and
share alike. If there is no surviving spouse or living children, such payment
shall be made to the living linear descendants, share and share alike. If there
is not a surviving spouse or living children or linear descendants, such payment
shall not be made.
If any Participant leaves the employ of the Company for any reason other than
death or permanent disability, he/she shall forfeit any right to nay bonus
applicable to the year in which such termination of employment occurred.
Effective December 19, 2007

     
/s/
  Robert G. Ruhlman
 
   
 
  Robert G. Ruhlman

 